DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/834407, filed on 12/07/2017. Claims 1-30 are still pending in the application. Claims 21-23 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the elevator car" in line 1.  It is unclear which of the at least one car from claim 1 this limitation is referring to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2007/0199770 to Kocher (henceforth referred to as Kocher). 
Regarding claims 1-3, 5, 7-9, 11, and 28, Kocher discloses an elevator (i.e. Title) comprising: 
at least one elevator shaft (i.e. paragraph 0006); 
at least one elevator car (i.e. Fig. 5A, ref. 24) traveling in said elevator shaft; 
at least one elevator motor comprising at least one linear stator (i.e. represented by Fig. 8, ref. S) located vertically along the at least one elevator shaft and at least one mover (i.e. Fig. 5A and 8, ref. 21) located in connection with the elevator car and co-acting with the stator; and 
a vertical stator beam (i.e. Fig. 5A, ref. 20) supporting the at least one linear stator, the vertical stator beam having at least one side face carrying ferromagnetic poles (i.e. Fig. 8, ref. S and paragraph 0057) of the at least one linear stator spaced apart by a pitch (i.e. space between each ref. S), 
wherein the at least one mover comprises at least one counter-face (i.e. Fig. 5A, ref. 21) facing said side at least one side face of the vertical stator beam, electro-magnetic components 
wherein the vertical stator beam includes at least two side faces (i.e. Fig. 5A, ref. a1, a2) each carrying ferromagnetic poles, the mover includes at least two arms (i.e. Fig. 5A, ref. 27) corresponding to the two side faces of the vertical stator beam, and each arm has a counter-face carrying counter-face electro-magnetic components that face and co-act with the corresponding ferromagnetic poles of the corresponding side face (i.e. Fig. 5A). 
Wherein the at least one stator and the at least one mover form a guide for the travel of the at least one elevator car in the at least one elevator shaft (i.e. Figs. 3-4B).
Wherein ferromagnetic stator poles of the stator beam and the electro-magnetic components of the at least one mover form a magnetic bearing for the guide and suspension of the elevator car (i.e. Figs. 3-4B).
Wherein the stator beam comprises a vertical support structure (i.e. Fig. 5A, ref. 20) for at least two stators (i.e. represented by Fig. 5A, ref. a1 and a2) and at least one fastening element to fix the stator structure to the elevator shaft (i.e. paragraph 0029, lines 4-6). 
Wherein the at least two side faces are provided with stator poles having the same pitch and wherein the vertical position of the stator poles of both sides faces is mutually offset (i.e. Figs. 5A and 8). 
Wherein the stator beam has a polygonal cross section (i.e. Fig. 5A, ref. 20 or Fig. 5B, ref. 20) and has several side faces carrying ferromagnetic poles, which said faces are connected by corners. 
Wherein the cross section of the stator beam is rectangular (i.e. Fig. 5B, ref. 20). 

Wherein at least two elevator cars are configured to travel within one elevator shaft (i.e. Fig. 2).
Wherein the elevator car has at least two movers (i.e. Fig. 7A, ref. upper ref. 21 and lower ref. 21) located about each other and spaces apart in an upper and lower half of the at least one elevator car.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2007/0199770 to Kocher in view of US Patent No. 5,220,222 to Shtipelman (henceforth referred to as Shtipelman). 
Regarding claim 4, Kocher does not teach the mover has separate bearing coils controlled independent of electromagnetic mover component to regulate the air gap of the linear motor. However, using coils for controlling air gap is known in the linear motor art. For example, Shtipelman teaches using coils for controlling the air gap of a linear motor (i.e. Fig. 9, ref. 2, 3, and 92 and Column 5, line 65-Column 6, line 4). Therefore, it would have been obvious . 

Claims 13-15, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0327345 to Steinhauer et al (henceforth referred to as Steinhauer) in view of US Patent Application No. 2007/0199770 to Kocher.
Regarding claims 13-15, 18, and 26, multiple cars and multiple shafts are a common configuration for high rise elevators and is not novel to the invention. For example, Steinhauer teaches a safety system (i.e. Abstract) for safe operating of a plurality of elevator cars (i.e. Fig. 4, ref. 43, 43’, 43’’, 43’’’..) within two shafts side by side (i.e. Fig. 4) using safety nodes. Wherein at least two elevator cars are configured to travel within one elevator shaft (i.e. Fig. 4, ref. 43’’ and 43’’’) having at least two elevator shafts (i.e. Fig. 4) located side by side and being connected at least at their top and/or bottom ends by  a horizontal passageway, whereby the two elevator shafts are configured to accommodate more than one two elevator cars traveling therein (i.e. Fig. 4, ref. 43, 43, 43’’, 43’’’), wherein in the horizontal passage(s) a horizontal moving mechanism is provided for moving the at least one elevator car in horizontal direction between the at least two elevator shafts (i.e. implied by Fig. 4 upper and lower horizontal shafts). Wherein the at least two elevator shafts and their upper and lower horizontal passages form a closed traveling path (i.e. Fig. 4) and the elevator system being a high rise elevator with a vertical length of more than 50m (i.e. paragraph 0019, lines 14-15). Steinhauer teaches that  

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2007/0199770 to Kocher in view of US Patent No. 10,549,954 to Ginsberg et al (henceforth referred to as Ginsberg). 
Regarding claims 24-25, Kocher does not teach wireless connection nor a power source. However, Ginsberg teaches a closed elevator system with at least two elevator shafts (i.e. Fig. 1, ref. 15-17) and driven by linear motor (i.e. Fig. 2, ref. 16, 18) wherein the elevator car has a wireless connection to the elevator control (i.e. Column 5, lines 7-10) and wherein the elevator car has a power source (i.e. Fig. 2, ref. 40 and Column 3, lines 49-54), which is configured as backup power source for the mover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wireless connection and backup power source as taught in Ginsberg in the elevator system as taught in Kocher to modernize existing elevators and provide power in case of power outages and there would have reasonable expectation of success. 

Allowable Subject Matter
Claims 6, 10, 12, 16-17, 19-20, 27, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DIEM M TRAN/Examiner, Art Unit 3654